.,    ‘,




  )
  \
  ?
 i’
 ‘.I
‘03               OFFICE      OF THE   ATTORNEY
                                          AUSTIN
                                                   GENERAL
                                                    11
                                                              OF TEXAS




       Iionorablo Honor D. WC
        county   Auditor
        rsyette    county
       La   cl-tulge, Texas        -

       Deer Sir:




                  Your letter                                rbqubstln&    an opiu-
        ion of this depertn                               iWing   fOUr   qll8BtfOn&3:

                                                           equirsa to audit
                                                            8 County Super-
                                                     the County and Oistrlot


                                                    on 1 i a in tho afffrae-
                                                     Suporintendont rcqulrea
                                                    ledger to the County
                                   mob     ror   suah audit 5114 examination?
                                   er question No. 2 in the negative
                                    County Auditor required, and io it the
                                    County Superintendent 50 pcrmlt the
                                   tor to go to the Count    Superintendent’s
                                   exainfne and audft the i:ooks of the
                                                 latlng to such funds?

                 *4. Is the County Auditor requiroa to epprovo sohool
                     vouohors drnivn upon tbo verloun school funds wbon
                     suoh vouchers have been approved bjr.the required
                     number of eohool trustcae end thb County Sups&a-
                     tondent when the County Audltor’e books raileot
                     the2 there are not sufficient tunas in euoh ver-
                     lous runan to psy auoh vouohera?”
mnomb1.s Homer D. Eck, paOe 2


         Apt101e 1651, Ftavlsod Civil       statutes,   provides:
           ‘The auditor shall have a goneml oversight     of
    all the books and recordo of all tho officore      of the
    county, district    or Ststa, who may be authorized   or
    mqulrod    by law to reo~ivu or oolloct  any money,
    funds, fooa or other property for tho we of, or be-
    longing to, the county; and ha shall soo to tho
    striat   enforcement o? tha law go~oming county flnanoes.”
         Artlols   1652.or said statutes,      provides:
          “The nudltor shall install     ln   his office   a sohool
    ledger showing an accurate account        of all funds received
    and disbursed by tho oomnon school        dletrcioto  or his
    countys a bond reglsteP showing all         the sohool bonds ls-
    sued by tho comtzon sahool districts.      or his oouatg,
    their rated    ir.tercst., date issued    and maturity data;
    aad hs shall.also     km;, an lntor4at    and rlnkLr.g fund
    aooount  of such sohool bc~9s.~
         Article   1653 of eald statutes,      provides:
          "Es shxll have contIaua1 aocess to and shall
    axamine all the books, aocounts, “repwts,       vouchers
    anb otter  moorUs. of asay offioer,    thv ordora of tho
    comik3sloners   oourt, relating   to rinancca of th0 oounty,
    and all voucbera glvem by tlan trustoo of all oommon
    school d1stpiot.t of the county and ehrill lnqulro into
    the cormotmss     of same. ’
         APtJole   16% or oaLd ltatutos,       provldsst
          “He shall preacribo   and proparo the forms to be
    used by all persons ln the oollcctlon       of oounty  rovenuoa,
    funds, Peas ard all other moneys, and the mode and man-
    nor of keaplng and stating    their accounts;     and the tine,
    nodo and mannerof making their reports to the auditor,
    alao the node and manner of msklng their annual report
    of ofrio   fees collected   end dlaburmd,     and the amount
    rofundod to the oounty Sn excosa of those allowad un-
    der the gana~l. fao bill    law.   IIe shall l-mm povor to
    adopt and enroroa mch re~ulationo       not innoimlntent    with i
    the oonatitutlon   and laws, as ha nay datw uswmtlal
    to the s>oody and proper oollootlon,       chooklng and ao-
    oountlng of the revonuw and other funds and fcoa ba-
    longing to the oounty.”
Honorable Comer 2. Eok, paf$e 3



          In our opinion O-2734 oonstrrllngthe above stotutee,
portioulnrly Artiolti 1653, BUPPIZ, we hold thfit the auditor h~o
acO6s8 to and authority to ox6nine all the booka, acoounts, ro-
port5, vouchers, and other rccor4f~ of all oounty o~flcsrs; and
he may examine ~11 VouOh6r5 given by trusteua of oo.mzionschool
dlstrlots, turthr  pointing. out thct such exnsinatlon mey doubt-
loas be worked out between tha uudltor and sucrh ofrloere.  Fur-
ther in our oplalon 0-2734-A, rsvicwlc~ ovary qu68tlon, we etat-
ed that the monn6r In whioh such datclls are to be worked out
is wlthlnthe  dinoretlen of tha auditor and oannot be paa5cd Up-
on by this depart%ont.

          In a cvnPGronce oplnlon, date4 June 27, 1917, found
illBook 50, 7agt 1, oT the o?inlons or the Attorney General,
it was hold thot thu statutes 0~8 amended did not confer upon
the oounty audLtor authority to d+approve     vouchers ilrtiwnon
noCoo fun.18, en3 by such dlsnpprova1 prevent their pa;rr,ent.
In another conference opinion rendered lc 1927 thle deportmeqt,
in answering. a request from the oounty auditor of Yilliaunon
county, found 1x1 Book 62 on Page 337, opinions or the Attorney
Gtxieral, held that the oounty nudltor 10 not   required OS au-
thorized to pass on the legality of' aooounts end vouohera Sor
sohool funds nor to npprova~same.

          krtiolc 26g0,. RevLoad Civil 2itntutes, &vus  the oounty
su?erlntendGnt denera auparvlsion of all mattore pertaining to
public uduoetlon lrt his oounty.  Rrtfcls 2593 of f3sld atatutoe,
provides: "The county superintanlent shell approva.all vouchers
lceally drawn against tho school Lund of hla ccunty. ...n    30
quote from the.1917 oonfaronoo opinion a6 followo:

          *2!ls(tho aounty audltor'5) niithority to exomlne
    into tho oorrootness of such vouohera to our minds
    was oonforred merely for the purpose ot giving him
    the right to eudlt ouch vouohers and if in hla judg-
    IfNAt tho 5em6 w6ra unlawfully drawn to report the
    581~8 to the proper authorftlao of th6 oounty, for
    euoh nation ati night bo indicated thoseby."

          It is Gppnrent from tho rorogolnt: authoiltios, that the
auditor shall have &oces8 to 611 the 'iooks, accounts, reports,
vouohors,ond othur rocorus o t ,the county school superlntandont
rolatlng to aohool funds, for the purpose or examining and verL-
fyin& the oorrootnoas thereof and nuke inquiry into the.oorrGot-
llQ58or same.
                                                                                    _   -_.

.   ‘. ‘;




                                                                              263


            Ronorable IIomer I). Eak, pnge 4



                       In aonneotion wlth the foregolnff, we 6re attachin,?
            horoto OOpiGB of our opinion8 O-2734 and 0-2734-A for your ln-
            formation.     .

                      Msworlng   the flret thrbe quoetions preScntod in
            your requoot, it Is the opinion of thla department that the
            county auditor is required to exaalne and vcrliy nil tho books,
            accounts, reports, vouoheru, and other raoor3o of the county
            cupcrlntandont thclt relate to the conanty and dlstrlot school
            funds. The detail@ for ouch oxamlnatlon and manner ln Mloh
            it 1s worked out la wlthln the dhoretlon    of the auditor.

                       3.nsveriny your quoatlon X0. 4, it 16 the oplnlon or
            thSs  departtint that the oounty auditor is not required to cp-
            provs 5ohool vouchers drawn upon the various School fronds where
            suoh vouchers have.tbeen approved by the required number of
            trustees and the county superintendent..

                                                  Yours very truly,